                         Case 21-03067 Document 1-2 Filed in TXSB on 04/28/21 Page 1 of 1
                                                                   2600 Eagan Woods Dr, Suite 400              60 East 42nd Street, 46th Floor
                                                                   St. Paul, MN 55121                                    New York, NY 10165
                                                                   651-406-9665                                                212-267-7342

Defendant:                    Kellogg Sales Company
Bankruptcy Case:              Southern Foods Group, LLC d/b/a Dean Foods
Preference Period:            Aug 14, 2019 - Nov 12, 2019
                                                         Transfers During Preference Period

                        Debtor(s) Incurring
Debtor Transferor(s)     Antecedent Debt        Check Number     Check Amt      Clear Date    Invoice Number      Invoice Date      Invoice Amt
Dean Dairy                  Dean Dairy               43451       $31,680.00     9/23/2019       109971769          8/3/2019         $31,680.00
Holdings, LLC            Holdings, LLC and
                         Midwest Ice Cream
                           Company, LLC

       Totals:         1 transfer(s),   $31,680.00




Kellogg Sales Company (2263765)
Bankruptcy Case: Southern Foods Group, LLC d/b/a Dean Foods
Apr 27, 2021                                                           Exhibit B                                                       P. 1
